United States Court of Appeals
                                                             Fifth Circuit
                                                            F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT             February 23, 2006

                                                       Charles R. Fulbruge III
                                                               Clerk
                              No. 05-40381
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MARTIN GARCIA-GALLEGOS,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:04-CR-613-ALL
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Martin Garcia-Gallegos pleaded guilty to illegal reentry in

violation of 8 U.S.C. § 1326.    He appeals his 57-month sentence,

arguing that the “felony” and “aggravated felony” provisions of 8

U.S.C. § 1326(b) are unconstitutional.

     Garcia-Gallegos’s constitutional challenge to 8 U.S.C.

§ 1326 is foreclosed by Almendarez-Torres v. United States, 523

U.S. 224, 235 (1998).   Although Garcia-Gallegos contends that

Almendarez-Torres was incorrectly decided and that a majority of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40381
                                -2-

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).   Garcia-

Gallegos properly concedes that his argument is foreclosed in

light of Almendarez-Torres and circuit precedent, but he raises

it here to preserve it for further review.

     AFFIRMED.